DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1-30 are amended. Claims 1-30 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered. 

Response to Arguments
Applicant’s arguments, filed on 7/11/2022, have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 6-8, 12, 16, 20-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US. Pub. No. 2020/0169435 A1) in view of Yang et al. (US. Pub. No. 2020/0053661 A1).

Regarding claim 1, Kang discloses a first user equipment (UE) (Fig. 4; Victim UE 12-1) for of wireless communication, comprising: 
a transceiver (Fig. 6; Transceiver 26); a memory (Fig. 6; Memory 24), and one or more processors communicatively coupled to the transceiver and the memory (Fig. 6; Processor(s) 22), wherein the one or more processors are configured to: receive, from a network entity via the transceiver, a sounding reference signal (SRS) configuration (See Par. [87] and Fig. 5 of Kang for a reference to the victim UE 12-1 receives UE specific SRS or DMRS configuration information obtained for another potential aggressor UE; [Fig. 5; Step 104]) ; 
measure cross-link interference (CLI) between the first UE and a second UE based on the SRS configuration (See Par. [86]-[87] and Fig. 5 of Kang for a reference to the victim UE 12-1 performs measurements on the potential aggressor UE [Cross-Link Interference Measurements] using the UE specific SRS configuration [Fig. 5; Step 106]) ; and 
transmit, to the network entity via the transceiver, a measurement report based on the  CLI measurement (See Par. [80]-[81], [86]-[87] and Fig. 5 of Kang for a reference to the victim UE 12-1 sends the measurement report to the serving AP 14-1 [Fig. 5; Step 108] based on the measured RSRP) to trigger CLI management between the first UE and the second UE (See Par. [87], [110]and Fig. 5 of Kang for a reference to the AP 14-1 uses the reported measurement to coordinate with AP 14-2 to trigger events that mitigate or reduce CLI interference within its coverage area [Fig. 5; Step 110]) .  

Kang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a sequence for a CLI SRS-reference signal received power (RSRP) measurement resource based on one or more Zadoff-Chu sequences configured via one more sequence generation parameters.

However, Yang discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a sequence for a CLI SRS-reference signal received power (RSRP) measurement resource (See Par. [71]-[75], [93] and Fig. 3 of Yang for a reference to a WTRU-WTRU CLI is measured. the first WTRU measures the interference measurement reference signal (IMRS) received from the second WTRU based on the reference signal received power (RSRP) of one or more transmission/reception points (TRPs)) based on one or more Zadoff-Chu sequences configured via one more sequence generation parameters (See Par. [73]-[76]of Yang for a reference to the sequence of the generated (IMRS) reference signal is of type Zadoff-Chu, and is generated based on sequence parameter, e.g., different root/cyclic shift for Zadoff-Chu sequence ).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang and Kang. The motivation of combination would be improving the system’s performance, by mitigating interference in NR systems when providing a reliable and efficient cross-link interference measurement and reporting scheme. (Yang; Par. [68])


Regarding claim 2, the combination of Kang and Yang, specifically Kang discloses wherein the CLI corresponds a collision between a downlink symbol of a first slot the first UE is using to communicate and one or more uplink transmissions within an uplink symbol of a second slot the second UE is using to communicate (See Par. [03]-[04] and Fig. 1 of Kang for a reference to cross link interference may occur to the victim UE if it is close to a potential aggressor UE that have uplink transmission colliding with its downlink transmission. UE1 slots in downlink experiences very strong interference from UE2 slots in uplink).  


Regarding claim 3, the combination of Kang and Yang, specifically Kang discloses wherein the CLI between the first UE and the second UE in either a same cell or different cells (See Par. [03], [49] and Fig. 1 of Kang for a reference to UE1 may be a neighboring UE with respect to UE2. Both UEs may belong to different neighboring Cells; AP1 & AP2).  


Regarding claim 4, the combination of Kang and Yang, specifically Kang discloses wherein the CLI measurement corresponds to at least one of a SRS (RSRP) or a CLI received signal strength indicator (RSSI) (See Par. [70], [81] of Kang for a reference to the CLI measurements performed by the UE 12-1 (Victim) includes RSRP or RSSI or both).  


Regarding claim 6, the combination of Kang and Yang, specifically Kang discloses wherein the SRS configuration enables the first UE to receive and demodulate an enhanced SRS in a receiver processor of the first UE (See Par. [76], [82], [87] and Fig. 5 of Kang for a reference to the victim UE performs measurements on SRS from aggressor UEs [SRS received from the aggressor UE is the enhanced SRS].  The received SRS is modulated and decoded by the victim UE [First UE]).


Regarding claim 7, the combination of Kang and Yang, specifically Kang discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure the CLI SRS-RSRP measurement resource configured in any orthogonal frequency-division multiplexing (OFDM) symbol of a slot (See Par. [76] of Kang for a reference to the information of SRS or DMRS configuration that is transmitted to the victim UE includes any one or combination of the number of orthogonal frequency-division multiplexing (OFDM) symbols used for SRS transmission).  


Regarding claim 8, the combination of Kang and Yang, specifically Kang discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a plurality of symbols per CLI SRS-RSRP measurement resource (See Par. [76], [103] of Kang for a reference to the information of SRS or DMRS configuration that is transmitted to the victim UE includes a plurality of the number of orthogonal frequency-division multiplexing (OFDM) symbols used for SRS transmission).  


	Regarding claim 12, Kang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure the CLI SRS-RSRP measurement resource configured to repeat across multiple slots.  

However, Yang discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure the CLI SRS-RSRP measurement resource configured to repeat across multiple slots (See Par. [73]-[75] of Yang for a reference to a subset of resources may be reserved for IMRS transmission and/or the CLI measurement during a frame  or multiple aggregated NR slots).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang and Kang. The motivation of combination would be improving the system’s performance, by mitigating interference in NR systems when providing a reliable and efficient cross-link interference measurement and reporting scheme. (Yang; Par. [68])


Regarding claim 16, the combination of Kang and Yang, specifically Kang discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a plurality of orthogonal frequency-division multiplexing (OFDM) symbols configured within a slot per the CLI SRS-RSRP measurement resource (See Par. [76], [103], [111] of Kang for a reference to the information of SRS or DMRS configuration that is transmitted to the victim UE includes a plurality of the number of orthogonal frequency-division multiplexing (OFDM) symbols used for SRS transmission).  


Regarding claim 20, the combination of Kang and Yang, specifically Kang discloses wherein the one or more processors are configured to transmit to the network entity via the transceiver, a capability report indicating whether the UE supports reception of the CLI SRS-RSRP measurement resource (See Par. [49], [76], [87] and Fig. 5 of Kang for a reference to a new signaling [Capability Indication] is transmitted by the UE to support SRS based RSRP measurements and to support the reporting [Reception] of measurement results  [SRS received from the aggressor UE is the enhanced SRS]).  

Regarding claim 21, the combination of Kang and Yang, specifically Kang discloses wherein the capability report further includes individual fields for each of the one or more additional configurations (See Par. [49], [87]- [88] and Fig. 5 of Kang for a reference to a new signaling [Capability Indication] is transmitted by the UE to support SRS based RSRP measurements and to support the reporting [Reception] of measurement results  [SRS received from the aggressor UE is the enhanced SRS] . The signaling includes SRS/DMRS specific fields for reporting measurements).  


Regarding claim 22, Kang discloses a network entity for (Fig. 5; Serving AP 14-1), wireless communication, comprising: 
a transceiver (See Fig. 6; Transceiver 46); a memory (See Fig. 6; Memory 42); and  one or more processors communicatively coupled to the transceiver and the memory (See Fig. 6; Processor 40), wherein the one or more processors are configured to: transmit,, to a first user equipment (UE), a sounding reference signal (SRS) configuration (See Par. [87] and Fig. 5 of Kang for a reference to the serving AP 14-1 transmits UE specific SRS or DMRS configuration information obtained for another potential aggressor UE to victim UE 12-1; [Fig. 5; Step 104]); 31 AF: 030284.18548Qualcomm Ref. No. 203851 
receive, from the first UE, a measurement report of the cross-link interference (CLI) measurement based on CLI measured between the first UE and a second UE (See Par. [80]-[81], [86]-[87] and Fig. 5 of Kang for a reference to the victim UE 12-1 performs measurements on the potential aggressor UE [Cross-Link Interference Measurements] using the UE specific SRS configuration [Fig. 5; Step 106], and the victim UE 12-1 sends the measurement report to the serving AP 14-1 [Fig. 5; Step 108]) ; and 
perform CLI management between the first UE and the second UE based on the CLI measurement (See Par. [87], [110]and Fig. 5 of Kang for a reference to the AP 14-1 uses the reported measurement to coordinate with AP 14-2 to trigger events that mitigate or reduce CLI interference within its coverage area [Fig. 5; Step 110]).  

Kang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a sequence for a CLI SRS-reference signal received power (RSRP) measurement resource based on one or more Zadoff-Chu sequences configured via one more sequence generation parameters.

However, Yang discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a sequence for a CLI SRS-reference signal received power (RSRP) measurement resource (See Par. [71]-[75], [93] and Fig. 3 of Yang for a reference to a WTRU-WTRU CLI is measured. the first WTRU measures the interference measurement reference signal (IMRS) received from the second WTRU based on the reference signal received power (RSRP) of one or more transmission/reception points (TRPs)) based on one or more Zadoff-Chu sequences configured via one more sequence generation parameters (See Par. [73]-[76]of Yang for a reference to the sequence of the generated (IMRS) reference signal is of type Zadoff-Chu, and is generated based on sequence parameter, e.g., different root/cyclic shift for Zadoff-Chu sequence ).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang and Kang. The motivation of combination would be improving the system’s performance, by mitigating interference in NR systems when providing a reliable and efficient cross-link interference measurement and reporting scheme. (Yang; Par. [68])


Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 2.


Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 25, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 27, the claim is interpreted and rejected for the same reasons as set forth in claim 6.


Regarding claim 28, the claim is interpreted and rejected for the same reasons as set forth in claim 20.

 	
Regarding claim 29, the claim is interpreted and rejected for the same reasons as set forth in claim 1. 


Regarding claim 30, the claim is interpreted and rejected for the same reasons as set forth in claim 22.


6.	Claims 5, 9-11, 13-15, 17-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Yang et al. and further in view of Masal et al. (US. Pub. No. 2020/0228213 A1).
.
Regarding claim 5, the combination of Kang and yang does not explicitly disclose wherein the SRS-RSRP corresponds to a linear average of power contributions of an SRS to be measured over one or more configured resource elements within a considered measurement frequency bandwidth in a time resource in one or more configured measurement occasions.  

However, Masal discloses wherein the SRS-RSRP corresponds to a linear average of power contributions of an SRS to be measured over one or more configured resource elements within a considered measurement frequency bandwidth in a time resource in one or more configured measurement occasions (See Par. [88]-[89] of Masal for a reference to the CLI-RSRP is determined based on the detected CLI-RS sequence and the measured Linear average of the received power over a set of time resources and the frequency bandwidth configured by the BS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).

Regarding claim 9, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure includes measuring a comb size 8 for frequency domain mapping for the CLI SRS-RSRP measurement resource.  

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure includes measuring a comb size 8 for frequency domain mapping for the CLI SRS-RSRP measurement resource (See Par. [31]-[32], [114]-[116] of Masal for a reference to SRS configuration identifies CLI-RSRP measurements based on cyclic shift limit to “8” corresponding to an identifies transmission comb, comb offset and repetition factor of SRS resource in the frequency domain).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 10, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure includes measuring a comb size 8 for frequency domain mapping for the CLI SRS-RSRP measurement resource additional sequence identifiers (IDs) defined for one or more corresponding CLI SRS-RSRP measurement resources.  

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure includes measuring a comb size 8 for frequency domain mapping for the CLI SRS-RSRP measurement resource additional sequence identifiers (IDs) defined for one or more corresponding CLI SRS-RSRP measurement resources (See Par. [32], [116] of Masal for a reference to a set of CLI-RS resources are configured for CLI measurements. CLI-RS sequences identifiers are included in the configuration information. More [Additional] sequence IDs e.g. 32, 128 IDs are configured for measurements).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 11, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure includes measuring a comb size 8 for frequency domain mapping for the CLI SRS-RSRP measurement resource the CLI SRS-RSRP measurement resource with multiple symbols in a slot that are staggered frequency.  

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure includes measuring a comb size 8 for frequency domain mapping for the CLI SRS-RSRP measurement resource the CLI SRS-RSRP measurement resource with multiple symbols in a slot that are with staggered frequency (See Par. [94], [149] of Masal for a reference to repeating by the UE the CLI-RS measurement resources over the number of consecutive OFDM symbols. Therefore, RSRP is being measured in different resources across all symbols [Staggered Pattern]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 13, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure another sequence for the CLI SRS-RSRP measurement resource based on another mapping of a the one or more sequence generation parameters across one or more orthogonal frequency- division multiplexing (OFDM) symbols of a SRS resource.

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure another sequence for the CLI SRS-RSRP measurement resource based on another mapping of a the one or more sequence generation parameters (See Par. [31], [97]-[98] of Masal for a reference to the UE is configured with the SRS sequence ID to measure the SRS-RSRP. The CLI-RSRP is determined based on the detected/received CLI-RS sequence) across one or more orthogonal frequency-division multiplexing (OFDM) symbols of a SRS resource (See Par. [35], [94] of Masal for a reference to the CLI-RS measurement resources are repeated over a plurality of consecutive OFDM symbols/slots).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).
  

Regarding claim 14, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a comb size eight and a cyclic shift configured to the CLI SRS-RSRP measurement resource.  

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a comb size eight and a cyclic shift configured to the CLI SRS-RSRP measurement resource (See Par. [31]-[32], [114]-[116] of Masal for a reference to SRS configuration identifies CLI-RSRP measurements based on cyclic shift limit to “8” corresponding to an identifies transmission comb, comb offset and repetition factor of SRS resource in the frequency domain).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 15, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a starting orthogonal frequency-division multiplexing (OFDM) symbol location configured for the CLI SRS-RSRP measurement resource within a slot.  

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a starting orthogonal frequency-division multiplexing (OFDM) symbol location configured for the CLI SRS-RSRP measurement resource within a slot (See Par. [114]-[116] of Masal for a reference to the UE is configured to perform signal strength measurements. The configuration parameters include the starting or first OFDM symbol in a slot).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 17, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a plurality of sequence identifiers (IDs) configured for one or more corresponding CLI SRS-RSRP measurement resources.  

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure a plurality of sequence identifiers (IDs) configured for one or more corresponding CLI SRS-RSRP measurement resources (See Par. [32], [116] of Masal for a reference to a set of CLI-RS resources are configured for CLI measurements. CLI-RS sequences identifiers are included in the configuration information. More [Additional] sequence IDs e.g. 32, 128 IDs are configured for measurements).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 18, the combination of Kang and Yang does not explicitly disclose wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure CLI SRS-RSRP measurement resource configured with a staggered frequency based on a staggering pattern corresponds to a comb size and a number of symbols.  

However, Masal discloses wherein to measure the CLI between the first UE and the second UE, the one or more processors are configured to measure CLI SRS-RSRP measurement resource configured with a staggered frequency based on a staggering pattern corresponds to a comb size and a number of symbols (See Par. [32], [94], [114] of Masal for a reference to repeating by the UE the CLI-RS measurement resources over the number of consecutive OFDM symbols. Therefore, RSRP is being measured in different resources across all symbols [Staggered Pattern], which corresponds to a comb 8 pattern that provides SRS frequency resource allocation per resource block).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 19, the combination of Kang and Yang does not explicitly disclose wherein the staggering pattern further corresponds to a comb offset.  

However, Masal discloses wherein the staggering pattern further corresponds to a comb offset (See Par. [32], [94] of Masal for a reference to the CLI-RS measurements are being performed in different resources across all symbols [Staggered Pattern] according to comb offset).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masal, Yang and Kang. The motivation of combination would be improving the system’s performance, by improving the system’s throughput due to effective utilization of available resources. (Masal; Par. [02]).


Regarding claim 26, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIAO (US. Pub. No. 2022/0124531 A1) discloses apparatuses and methods for measuring and/or reporting UE-to-UE crosslink interference (CLI).
Li et al. (US. Pub. no. 2019/0357224 A1) discloses a data transmission method and device and a storage medium. 
Qian et al. (US. Pub. no. 2020/0266908 A1) discloses a method, terminal device, base station, and computer readable medium for measuring cross-link interference.

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413